This matter having been duly considered by the Court, it is ORDERED that pending the resolution of the within appeal and that in State v. John Graff and State v. Jeffrey Ellis, all pending and future cases brought under N.J.S.A. 39:4-50 are to proceed to trial without a jury; and it is further
*597ORDERED that any defendant who wishes to preserve the jury trial issue may do so by raising it on his or her appeal to the Law Division; and it is further
ORDERED that appeals in the Law Division and the Appellate Division that raise the jury trial issue are hereby stayed pending the disposition of the within matter, Graff, and Ellis; and it is further
ORDERED that any motion for a stay of all or part of a drunk driving sentence shall be brought in the court in which the appeal is pending and disposition of that motion shall rest in the sound discretion of that court.